Judgment so far as appealed from modified by providing that from the proceeds of the foreclosure sale after the payment of costs and expenses of the sale, the sum due on the plaintiff’s mortgages . not affected by the matters litigated, including amounts paid by the plaintiff’s intestate for taxes and insurance premiums, be paid to the plaintiff and the balance be paid into court to be distributed according to subsequent judicial determination, in which determination, however, the interest of the county treasurer of Oswego county as trustee of Mary E. Delosh (and of Mary E. Delosh herself) and also the interest of Nellie Brown shall be held superior to the interest of the *647plaintiff in respect to the then remaining unpaid balance due upon the mortgages foreclosed in this action; and as so modified the judgment, so far as appealed from, is affirmed, without costs of this appeal to either party. All concur. Present — Sears, P. J., Taylor, Edgcomb, Thompson and Crosby, JJ.